Citation Nr: 1632425	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  12-03 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for post-traumatic stress disorder (PTSD) currently rated as 30 percent disabling to June 25, 2008 and 50 percent disabling to September 24, 2008.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. N., Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from June 2000 to June 2004.   

The claim of entitlement to an increased psychiatric disability rating PTSD comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision, in which the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, increased the Veteran's PTSD from 30 to 100 percent, effective from December 29, 2008.  Although the RO has characterized the appeal as entitlement to an earlier effective date for a 100 percent rating, a close review of the Veteran's submissions reveals that he has been contesting his rating since he filed a claim for increase.  

By Decision Review Officer decision dated August 2010, the RO increased the rating assigned the Veteran's PTSD to 50 percent, effective from June 25, 2008 and assigned a 100 percent rating as of September 4, 2008.  

In a VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran requested to testify in support of his appeal during a hearing held before the Board, initially by video conference, later at the RO.  However, after the RO informed the Veteran of the date of the hearing, by letter dated in March 2014, the Veteran asked that his hearing request be withdrawn.  

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this claim therefore contemplates both electronic records.


FINDINGS OF FACT

1.  In November 2007, the AOJ received from the Veteran a claim for an increased rating for his psychiatric disability.  

2.  It is factually ascertainable as of November 2006 that the evidence of record is in equipoise that that the Veteran's PTSD was productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as impaired impulse control; suicidal thoughts, some delusions, difficulty in adapting to stressful circumstances, including in a work-like setting; and an inability to establish and maintain effective relationships

3.  The Veteran's service-connected PTSD first became totally disabling a month prior to September 4, 2008, when he stopped working.


CONCLUSION OF LAWS

1.  The criteria for an increased rating of 70 percent, but no greater, for PTSD have been met from November 20, 2006.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for entitlement to a 100 percent rating for PTSD are met as of August 4, 2008.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

The Veteran's PTSD is rated 30 percent disabling, from June 26, 2004, 50 percent disabling, from June 25, 2008, and 100 percent disabling, from September 4, 2008.

The Veteran seeks an increased rating for his psychiatric disability for the period prior to September 24, 2008.  According to written statements received in February, November and December 2010 and June 2016, he presently experiences the same mental health symptoms he did at the time he filed the claim.  The Veteran stated that although he knows his psychiatric disability progressed and was not always 100 percent disabling, prior to 2008, he incurred an extensive amount of out-of-pocket expenses for prescriptions and weekly psychiatric treatment, expenses he would like back pay to cover.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

Here, the Veteran filed his original claim for VA compensation in July 2004, naming multiple disabilities for which he was seeking service connection, including panic attacks and memory loss.  By rating decision dated November 2004, the RO granted the Veteran service connection for a psychiatric disability, then characterized as a panic disorder with agoraphobia and depressive disorder, NOS, and assigned that disability a 10 percent rating.  The Veteran filed a notice of disagreement in response and, in a May 2005 rating decision, the RO increased the rating assigned the psychiatric disability to 30 percent.  The same day, the RO issued a statement of the case in response to the Veteran's notice of disagreement.  Thereafter, the Veteran did not perfect his appeal on this claim by submitting any document that could be construed as a substantive appeal on the claim.  Nor did he submit any new and material evidence in the year period following the May 2005 rating decision.  See 38 C.F.R. § 3.156(b).

Inasmuch as the Veteran did not timely appeal the initial ratings assigned his psychiatric disability in November 2004 and May 2005, those decisions are final and binding with regard to that matter.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.200, 20.1103.  A claimant must separately appeal downstream issues, to include ratings and effective dates.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

In November 2007, the Veteran filed a written statement requesting an increased rating for his psychiatric disability.  As this document ultimately resulted in the assignment of a 100 percent rating, it represents the claim at issue in this case.  

The question remaining is when, prior to or after November 2007, the increase in the Veteran's service-connected psychiatric disability occurred.  If it occurred in the year prior to filing the claim for increase, an increased rating could go back to that date.

Under Diagnostic Code 9411, a 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2014).

A 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).  

The medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Board finds the Veteran's symptoms of his PTSD warrant a 70 percent disability evaluation, but no greater, from November 20, 2006. 38 C.F.R. § 4.130, DC 9411.  In this regard, the Board notes that the Veteran had impaired impulse control; suicidal thoughts, some delusions, difficulty in adapting to stressful circumstances, including in a work-like setting; and an inability to establish and maintain effective relationships.  The evidence that supports this includes the Veteran's lay statements that reference the previous period of time, as well as both private and VA examination reports from 2008.  From a review of this evidence, it appears the disability worsened in the year prior to the November 2007 claim.

The RO assigned the Veteran a 100 percent rating for his PTSD based on a report of his private psychiatric hospitalization from September 4, 2008 to September 15, 2008.  According to the report, the Veteran had been working as a police officer until a month prior to admission, when he realized he could no longer cope.  His family staged an intervention, which resulted in his admission to a treatment program.  On admission, the Veteran did not exhibit symptoms of the severity one would see in a totally disabled person (euthymic, sometimes blunted affect with an undercurrent of dysphoria, and fair insight and judgment), but during his stay, counselors noted more seriously disabling mental health problems.  Eventually, the Veteran left the treatment program prematurely, claiming that he had to go find a job and, on discharge, a counselor recommended completing treatment and noted a poor prognosis for recovery.  Despite the fact that the report appeared to show less than total social impairment (Veteran reported supportive marital relationship), the RO relied upon it in increasing the rating assigned the Veteran's PTSD to 100 percent, from September 4, 2008.  

This same report indicates that the Veteran had been totally disabled occupationally for the month preceding his admission (Veteran's reported history).  Indeed, other treatment records and a June 2008 VA examination report confirm this fact, establishing that the Veteran had been working for years in various police departments, albeit with difficulty (now reflected in his rating prior to 2008), including in June 2008.  As the Board has no reason to doubt the credibility of the Veteran's statements in this regard, it considers them, coupled with the medical records, sufficient to show that his PTSD became totally impaired occupationally as of August 4, 2008, one month prior to his September 4, 2008 admission.  However, he was not totally impaired occupationally prior to that time, as the Veteran was still working through July 2008.  

A May 2008 report of psychological evaluation and June 2008 VA examination also establish that the Veteran's PTSD was causing the same degree of social impairment prior to the admission as was shown during the hospital stay.  As such, the social impairment exhibited between August 4, 2008 and September 4, 2008 must too be considered totally disabling.  Thus, the Veteran was both socially and occupationally totally impaired as of August 4, 2008, but no earlier.  





ORDER

An increased rating of 70 percent, but no greater, for PTSD is granted from November 20, 2006.

A 100 percent rating for PTSD is granted from August 4, 2008.  



___________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


